A committee was appointed, at the June session, to inquire whether any member then held a commission under the president of the United States, and if so, whether it was incompatible with his right to a seat.1
The committee reported, that Jonathan L. Austin, a member from the town of Cambridge, held the office of commissioner of bankrupts, under the United States, which is an office held at the pleasure of the president, and that having examined the constitution of this commonwealth, they are of opinion, that the said office is not incompatible with that of a representative.
The question upon the adoption of this report was taken by yeas and nays and decided in the affirmative, 82 yeas, and 15 nays.2

 24 J. H. 95.


 Same, 130, 131.